COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Midtown Edge, L.P. and Midtown Condominiums, L.L.C. v. The City
                         of Houston, Texas, and The Pierce Street Flats, L.L.C.

Appellate case number:   01-12-00730-CV

Trial court case number: 1003812

Trial court:             Co Civil Ct at Law No 4 of Harris County

       Howard L. Steele, Charles Storm, Matt Zagrodzky, and Richard P. Le Blanc III, counsel
for appellants, Midtown Edge, LP and Midtown Condominiums, LLC, have filed a motion to
withdraw as appellate counsel. It is ordered that the motion to withdraw as appellate counsel is
granted.

       A corporation may be represented only by a licensed attorney in the prosecution of its
appeal. See Moore v. Elektro-Mobile Technik GmbH, 874 S.W/.2d 324, 327 (Tex. App.—El
Paso 1994, writ denied). Accordingly, if they desire to prosecute their appeal, Midtown Edge,
LP and Midtown Condominiums, LLC must retain licensed counsel to represent them. Any
attorney retained to represent Midtown Edge, LP and Midtown Condominiums, LLC in this
appeal must make an appearance by filing a notice of representation with the Clerk of this Court
by August 16, 2013. If such notice of representation is not filed, Midtown Edge, LP and
Midtown Condominiums, LLC’s appeal will be dismissed on August 30, 2013. See TEX. R. APP.
P. 42.3(b), (c); see also MHL Homebuilder LLC v. Dabal/Graphic Resource, No. 14-05000295-
CV, 2005 WL 1404475 (Tex. App.—Houston [14th Dist.] June 16, 2005, no pet.) (mem. op.).


Judge’s signature: /s/ Terry Jennings
                    Acting individually     Acting for the Court


Date: August 1, 2013